August 7, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     TOMMY EARL HUTCHINS, Appellant

NO. 14-13-00358-CR                      V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This cause was heard on the transcript of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED, to read
that the pleas to the first and second enhancements paragraphs were “Not True”
and the findings on the first and second enhancement paragraphs were “True.”

      The Court orders the judgment AFFIRMED as REFORMED.

      We further order this decision certified below for observance.